                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff,                              )
                                                  )
          v.                                      )       Cause No. 2:21-mj-26-CMM
                                                  )
SHANE M. MEEHAN,                                  )
                                                  )
          Defendant.                              )

                       MOTION TO CORRECT SCRIVENER’S ERROR

          The United States of America, by counsel, John E. Childress, Acting United States

Attorney, and Kathryn E. Olivier, Assistant United States Attorney, hereby moves the Court to

correct the text of paragraph 2 of the affidavit in support of the Criminal Complaint (Docket No.

1). In support thereof, the Government states:

          1.     On July 8, 2021, a Criminal Complaint was filed charging the defendant, Shane M.

Meehan, with Premeditated Murder of a Federal Agent, in violation of 18 U.S.C. § 1114. (Docket

No. 1.)

          2.     Paragraph 2 of the affidavit in support of the Criminal Complaint currently states:

“The following information is based on my personal knowledge, training, and experience, as well

as information provided to me by other law enforcement personnel. Because this affidavit is

being submitted for the limited purpose of securing a criminal complaint and arrest warrant

charging SHANE MEEHAN, DOB: XX-XX-1976 (known to me but redacted), SSN: XXX-

XX-2089 (known to me but redacted) (‘MEEHAN’), with Premediated Murder of a Federal

Officer, in violation of 18 U.S.C. § 1114, it does not purport to set forth all of my knowledge about

this matter.” (Docket No. 1 ¶ 2 (emphasis added).) The use of the word “premediated” in

paragraph 2, instead of the word “premeditated,” was an inadvertent scrivener’s error.
       3.      The Government, therefore, requests that the word “premediated” be removed and

replaced with the word “premeditated.”         Paragraph 2 of the affidavit should state:        “The

following information is based on my personal knowledge, training, and experience, as well as

information provided to me by other law enforcement personnel. Because this affidavit is being

submitted for the limited purpose of securing a criminal complaint and arrest warrant charging

SHANE MEEHAN, DOB: XX-XX-1976 (known to me but redacted), SSN: XXX-XX-2089

(known to me but redacted) (‘MEEHAN’), with Premeditated Murder of a Federal Officer, in

violation of 18 U.S.C. § 1114, it does not purport to set forth all of my knowledge about this

matter.”

       4.      Attached as Exhibit 1 to this motion is a proposed corrected Criminal Complaint

reflecting the correction described above.

       WHEREFORE, the United States respectfully requests that the Court grant this motion and

order that the proposed corrected Criminal Complaint attached hereto as Exhibit 1 be publicly filed

and serve as the operative charging instrument in this cause, and for all other just and proper relief.

                                               Respectfully submitted,

                                               JOHN E. CHILDRESS
                                               Acting United States Attorney

                                       By:     /s/ Kathryn E. Olivier
                                                 Kathryn E. Olivier
                                                 Assistant United States Attorney




                                                  2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to the parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                 /s/ Kathryn E. Olivier
                                                 Kathryn E. Olivier
                                                 Assistant United States Attorney
                                                 Office of the United States Attorney
                                                 10 West Market Street, Suite 2100
                                                 Indianapolis, Indiana 46204-3048
                                                 Telephone: (317) 226-6333
                                                 Fax: (317) 226-6125
                                                 E-mail: Kathryn.Olivier@usdoj.gov




                                                  3
